Exhibit 12.3 TEXAS-NEW MEXICO POWER COMPANY Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, Three Months Ending March 31, 2009 2008 2007 2006 2005 2004 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) $1,012 $12,427 $22,394 $25,728 $25,727 $25,855 Amortization of debt premium, discount and expenses 1,298 1,504 1,925 1,695 2,111 2,522 Other interest (including interest capitalized) 2,314 5,434 1,129 1,646 179 442 Estimated interest factor of lease rental charges 105 571 844 367 377 279 Total Fixed Charges $4,729 $19,936 $26,292 $29,436 $28,394 $29,098 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $2,382 $2,335 $29,055 $17,905 $25,183 $66,117 Fixed charges as above 4,729 19,936 26,292 29,436 28,394 29,098 Interest capitalized (529) (1,025) (332) (209) (200) (370) Earnings Available for Fixed Charges $6,582 $21,246 $55,015 $47,132 $53,377 $94,845 Ratio of Earnings to Fixed Charges 1.39 1.07 2.09 1.60 1.88 3.26
